Whitfield, J.,
delivered the opinion of the court.
“That a juror may be a witness on a trial before himself and his fellows is well settled. ” Roy v. Horsley, 25 Am. Rep., *51540, note. A juror may always be a witness for either party, and still retain his seat as a juror. ’ ’ Fellows' Case, 5 Me., 335. To the same effect are Rex v. Rosser, 7 Car. & P., 648; 32 E. C. L., 803, a criminal case; Manley v. Shaw, 41 E. C. L., 200; 1 Car. & M., 361, a civil case; Thomp. & M. on Jur., § 216. It is held in State v. Jacob, 30 S. C., 131, s.c. 11 Am. St. Rep., 897, that a juror, in weighing the credibility of testimony, has a right to take into consideration his own knowledge of the character of the witness delivering such testimony — as to which we say nothing. In this case the jurors testified only to character.
We find no reversible error in the other assignments.

Affirmed.